Title: Thomas Jefferson to Thomas Clark, 20 March 1814
From: Jefferson, Thomas
To: Clark, Thomas


          Sir Monticello Mar. 20. 14.
          Your favor of the 7th is duly recieved, and I now, according to your request, inclose you a letter to Governr Barbour  from whom I am persuaded you will recieve every aid and facility in his power towards the furthering your object.
			 at the same time I fear that the destruction of our records by the
			 British during the war, not only at all the County courthouses they could visit, but at the seat of government also, leav has left little which may be useful to you.I would gladly use the papers
			 you have sent me for subscriptions to your work, but that I
			 go so little from
			 home as to have no opportunities of
			 circulating them. our neighborhood too (for I live among the mountains) consists almost wholly of farmers, who seldom buy books, and never perhaps till they see them, & can judge for
			 themselves.
			 if I can get a friend in Richmond to recieve & dispose of them, it will be the best means which are in my power of rendering you the services which I would wish to do. Accept the assurance of my great esteem and respect.
          Th:
            Jefferson
        